                                                                                                      FILED
                                                                                             2020 Mar-31 PM 03:09
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

KENNETH ADAMS,                               )
                                             )
Plaintiff,                                   )
                                             )
vs.                                          )       Civil Action No. 5:18-CV-00371-LCB
                                             )
LOUISIANA-PACIFIC                            )
CORPORATION, et al.,                         )
                                             )
Defendants.                                  )

                     MEMORANDUM OPINION AND ORDER

       Plaintiff, Kenneth Adams, originally filed his complaint in the Cullman

County Circuit Court on May 26, 2017, against his employer, Louisiana-Pacific

Corporation (“LP”) and fictitious party-defendants alleging two counts 1 under the

Alabama Workers’ Compensation Act, § 25–5–1 et seq., Ala. Code 1975, for

employment-related injuries.2 (Doc. 1-1, at 3-5). Plaintiff amended his complaint

on December 1, 2017,3 adding Cannon Cochran Management Services, Inc.

(“CCMSI”), 4 as a party-defendant and alleging additional counts against both LP

       1
          Count one is alleged solely against LP under the Alabama Workers’ Compensation Act.
Count two alleges “any theories of law advanced in this complaint or in any amended complaints”
against fictitious party defendants. (Doc.1-1, at 5).
        2
          Plaintiff suffered injuries to his back and neck during a fall which occurred on October
12, 2016, while he was in the course of his employment with LP. Id. at. 3-4.
        3
          (Doc. 1-2, at 2-8).
        4
          Defendant LP is self-insured and “engages CCMSI to administer worker’s compensation
claims on [its] behalf.” (Doc. 1-2, at 12) (alteration supplied).


                                                 1
and CCMSI for outrage, intentional infliction of emotional distress, and breach of

intended beneficiary contract.5           Counts three and four were severed from the

workers’ compensation claims (counts one and two) by the state court and assigned

a new case number. 6 Thereafter on March 8, 2018, the severed case, consisting of

counts three and four, was removed7 and reassigned to this Court on October 17,

2018. (Docs. 1 and 21). On April 17, 2019, Plaintiff and his employer, LP, jointly

notified this Court that they had entered into a settlement, and all claims against LP,

were dismissed with prejudice, pro tanto, on April 18, 2019. (Doc. 29). The case is

currently before the Court on CCMSI’s motion for summary judgment (Doc. 35) and

a motion to strike (Doc. 50) certain evidence submitted by the Plaintiff in opposition

(Doc. 41) to CCMSI’s summary judgment motion. Upon consideration of the

pleadings, briefs, and evidentiary submissions, the Court enters the following

opinion and order.

I. STANDARDS OF REVIEW

       Under Federal Rule of Civil Procedure 56(c), summary judgment is proper “if

the pleadings, depositions, answers to interrogatories, and admissions on file,



       5
         Count three alleges the tort of outrage and intentional infliction of emotional distress, and
count four is a claim for breach of intended beneficiary contract. (Doc. 1-2, at 2-8).
       6
         (Doc. 1-1, at 195.)
       7
         Removal is based upon complete diversity pursuant to 28 U.S.C. §§ 1332, 1441, and
1446.


                                                  2
together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The party asking for summary

judgment always bears the initial responsibility of informing the court of the basis

for its motion and identifying those portions of the pleadings or filings which it

believes demonstrate the absence of a genuine issue of material fact. Id. at 323. Once

the moving party has met its burden, Rule 56(c) requires the non-moving party to go

beyond the pleadings and -- by pointing to affidavits, or depositions, answers to

interrogatories, and/or admissions on file -- designate specific facts showing that

there is a genuine issue for trial. Id. at 324.

      The substantive law will identify which facts are material and which are

irrelevant.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)

(“Anderson”). All reasonable doubts about the facts and all justifiable inferences are

resolved in favor of the non-movant. See Allen v. Bd. of Pub. Educ. For Bibb Cty.,

495 F.3d 1306, 1314 (11th Cir. 2007); Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). A dispute is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If

the evidence is merely colorable, or is not significantly probative, summary

judgment may be granted. See id. at 249.



                                            3
      When faced with a “properly supported motion for summary judgment, [the

non-moving party] must come forward with specific factual evidence, presenting

more than mere allegations.” Gargiulo v. G.M. Sales, Inc., 131 F.3d 995, 999 (11th

Cir. 1997). As Anderson teaches, under Rule 56(c) a plaintiff may not simply rest on

her allegations made in the complaint; instead, as the party bearing the burden of

proof at trial, she must come forward with at least some evidence to support each

element essential to her case at trial. See Anderson, 477 U.S. at 252. “[A] party

opposing a properly supported motion for summary judgment ‘may not rest upon the

mere allegations or denials of [her] pleading, but . . . must set forth specific facts

showing that there is a genuine issue for trial.’” Id. at 248 (citations omitted).

      Summary judgment is mandated “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp., 477 U.S.

at 322. “Summary judgment may be granted if the non-moving party’s evidence is

merely colorable or is not significantly probative.” Sawyer v. Sw. Airlines Co., 243

F. Supp. 2d 1257, 1262 (D. Kan. 2003) (citing Anderson, 477 U.S. at 250-51).

      “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is

a genuine issue for trial.” Anderson, 477 U.S. at 249. “Essentially, the inquiry is



                                           4
‘whether the evidence presents a sufficient disagreement to require submission to

the jury or whether it is so one-sided that one party must prevail as a matter of law.”

Sawyer, 243 F. Supp. 2d at 1262 (quoting Anderson, 477 U.S. at 251-52); see also

LaRoche v. Denny’s, Inc., 62 F. Supp. 2d 1366, 1371 (S.D. Fla. 1999) (“The law is

clear . . . that suspicion, perception, opinion, and belief cannot be used to defeat a

motion for summary judgment.”).

II. DISCUSSION

      In the case at bar, Plaintiff concedes that defendant CCMSI is entitled to

summary judgment on his breach of intended beneficiary contact claim (Count Four)

by stating in his response that “[he] does not wish to pursue [this claim]” 8 and by

failing to present any opposition in his responsive brief.9 See S.O. Beach Corp. v.

Great Am. Ins. Co. of New York, 791 F. App'x 106, 112 (11th Cir. 2019) (plaintiff

waived argument by not presenting it in its brief before the court, citing Continental

Technical Services, Inc. v. Rockwell International Corp., 927 F.2d 1198, 1199 (11th

Cir. 1991) (per curiam) (“An argument not made is waived. . . .”)). For these

reasons, Plaintiff’s breach of intended beneficiary contract claim (Count Four) will

be dismissed.

      With regard to Plaintiff’s remaining claim (Count Three) for outrage and


      8
          (Doc. 46, at 16 n.3)(alterations supplied)).
      9
          Id. at 1-34.


                                                  5
intentional infliction of emotional distress,10 the Court finds that genuine disputes as

to material facts preclude the entry of summary judgment.

       Accordingly, it is ORDERED that Defendant’s motion for summary

judgment (Doc. 35) is GRANTED in part and DENIED in part. Plaintiff’s claim

for breach of intended beneficiary contract (Count Four) is DISMISSED with

prejudice.    The case will proceed to trial on Plaintiff’s claim of outrage and

intentional infliction of emotional distress under Count Three. Further, Defendant’s

motion to strike (Doc. 50) is DENIED. The Court will enter a separate order setting

the case for a pretrial conference and trial.

       DONE and ORDERED March 31, 2020.



                                        _________________________________
                                        LILES C. BURKE
                                        UNITED STATES DISTRICT JUDGE




       10
          The Alabama Supreme Court recognizes that “[t]he tort of outrage encompasses both
intentional and reckless infliction of severe emotional distress.” Ex parte Lumbermen's
Underwriting All., 662 So. 2d 1133, 1134, n.1 (Ala. 1995) (citing American Road Service Co. v.
Inmon, 394 So.2d 361 (Ala.1980)).


                                              6
